DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/490871 filed on September 3, 2019 in which Claim 16-35 is presented for examination.

Status of Claims
Claims are 16-35 are pending, of which claim 16-21, 23-26, 29-31, 34 and 35 are rejected under Double Patenting.  Claims 16-19, 26 and 31 are rejected under 102.  Claims 20-25, 27-29 and 30-35 are rejected under 103.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2020 was filed after the mailing date of the Application on September 3, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on October 22, 2020 was filed after the mailing date of the Application on September 3, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on December 31, 2020 was filed after the mailing date of the Application on September 3, 2019.  The 
The information disclosure statement (IDS) submitted on April 5, 2021 was filed after the mailing date of the Application on September 3, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on November 24, 2021 was filed after the mailing date of the Application on September 3, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on February 24, 2020 was filed after the mailing date of the Application on September 3, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on January 28, 2020 was filed after the mailing date of the Application on September 3, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on March 25, 2020 was filed after the mailing date of the Application on September 3, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on May 13, 2020 was filed after the mailing date of the Application on September 3, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on July 9, 2020 was filed after the mailing date of the Application on September 3, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on November 11, 2019 was filed after the mailing date of the Application on September 3, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-21, 25 and 26 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 12-26 of U.S. Patent No. US 10,977,135.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

10,977,135 (16/494,592)
Instant Application 16/490,871
12.  A computer-implemented consensus method to be implemented on a blockchain maintained by a number (N) of nodes, wherein one of the nodes acts as a primary node and the other (N-1) nodes act as backup nodes, and the method is performed by the primary node, the method comprising:
multicasting a pre-prepare message to at least some of the backup nodes;
obtaining (Q-1) or more prepare messages respectively from (Q-1) or more of the backup nodes, wherein the 
storing the pre-prepare message and the (Q-1) or more prepare messages;
multicasting a commit message to at least some of the backup nodes, the commit message indicating that the primary node agrees to the (Q-1) or more prepare messages; and
obtaining, respectively from Q or more nodes among the primary node and the backup nodes, Q or more commit messages each indicating that the corresponding node agrees to (Q-1) or more prepare messages received by the corresponding node.


before multicasting the pre-prepare message to at least some of the backup nodes, the method further comprises obtaining one or more transaction requests from at least one of: one or more clients or one or more of the backup nodes.
17. The method of claim 16, wherein: before obtaining the pre-prepare message from the primary node, the method further comprises obtaining one or more transaction requests from at least one of: a client, the primary node, or one or more of the other backup nodes; the pre-prepare message comprises an order of one or more transactions corresponding to the one or more transaction requests; the commit message indicates that the corresponding node that sent the commit message agrees to the order; and the method further comprises packing the one or more transactions into a local copy of the blockchain maintained by the one backup node according to the order.
14.    The method of claim 13, wherein:

the commit message indicates that the corresponding node that sent the commit message agrees to the order.
 the pre-prepare message comprises an order of one or more transactions corresponding to the one or more transaction requests; the commit message indicates that the corresponding node that sent the commit message agrees to the order; and the method further comprises packing the one or more transactions into a local copy of the blockchain maintained by the one backup node according to the order.

packing the one or more transactions into a local copy of the blockchain maintained by
the primary node according to the order.
17. The method of claim 16, wherein: before obtaining the pre-prepare message from the primary node, the method further comprises obtaining one or more transaction requests from at least one of: a client, the primary node, or one and the method further comprises packing the one or more transactions into a local copy of the blockchain maintained by the one backup node according to the order.

the Q or more commit messages include the multicast commit message.
19. The method of claim 16, wherein: the (Q-1) or more prepare messages include the multicast prepare message; and the Q or more commit messages include the multicast commit message.
17.   The method of claim 12, wherein storing the pre-prepare message and the (Q-1) or more prepare messages comprises:



performing a system restart; and
loading the stored pre-prepare message and the stored (Q-1) or more prepare messages.
20. The method of claim 16, after multicasting the commit message, further comprising: performing a system restart; and loading the stored pre-prepare message and the stored (Q-1) or more prepare messages.
19.    The method of claim 12, after storing the pre-prepare message and the (Q-1) or more prepare messages and before multicasting the commit message, further comprising:
performing a system restart; and
loading the stored pre-prepare message and the stored (Q-1) or more prepare messages.
21. The method of claim 16, after storing the pre-prepare message and the (Q-1) or more prepare messages and before multicasting the commit message, further comprising: performing a system restart; and loading the stored pre-prepare message and the stored (Q-1) or more prepare messages.
20.    The method of claim 19, wherein performing the system restart comprises:
performing the system restart without triggering a view change.
25. The method of claim 21, wherein performing the system restart comprises: performing the system restart without triggering a view change.

multicasting a pre-prepare message to at least some of the backup nodes; obtaining (Q-1) or more prepare messages respectively from (Q-1) or more of the backup nodes, wherein the prepare messages each indicate an acceptance of the pre-prepare message by the corresponding backup node, Q 
storing the pre-prepare message and the (Q-1) or more prepare messages; multicasting a commit message to at least some of the backup nodes, the commit message indicating that the primary node agrees to the (Q-1) or more prepare messages; and
obtaining, respectively from Q or more nodes among the primary node and the backup nodes, Q or more commit messages each indicating that the corresponding node agrees to (Q-1) or more prepare messages received by the corresponding node.
multicasting a prepare message to at least some of the primary node and the other (N-2) backup nodes, the prepare message indicating an acceptance of the pre-prepare message; obtaining (Q-1) or more prepare messages respectively from (Q-1) or more of the backup nodes, wherein 

before multicasting the pre-prepare message to at least some of the backup nodes, the operations further comprise obtaining one or more transaction requests from at least one of: 
the pre-prepare message comprises an order of one or more transactions corresponding to the one or more transaction requests;
the commit message indicates that the corresponding node that sent the commit message agrees to the order; and
the operations further comprise packing the one or more transactions into a local copy of the blockchain maintained by the primary node according to the order.
before obtaining the pre-prepare message from the primary node, the method further comprises obtaining one or more transaction requests from at least one of: a client, the primary node, or one 

storing only the pre-prepare message and the (Q-1) or more prepare messages.
18. The method of claim 16, wherein storing the pre-prepare message and the (Q-1) or more prepare messages comprises: storing only the pre-prepare message and the (Q-1) or more prepare messages.
24.    The system of claim 21, wherein, after multicasting the commit message, the operations, the operations further comprise:

loading the stored pre-prepare message and the stored (Q-1) or more prepare messages.


performing a system restart; and
loading the stored pre-prepare message and the stored (Q-1) or more prepare messages.
21. The method of claim 16, after storing the pre-prepare message and the (Q-1) or more prepare messages and before multicasting the commit message, further comprising: performing a system restart; and loading the stored pre-prepare message and the stored (Q-1) or more prepare messages.
26.    The system of claim 25, wherein performing the system restart comprises:
performing the system restart without triggering a view change.
25. The method of claim 21, wherein performing the system restart comprises: performing the system restart without triggering a view change.







Claims 16, 17, 19, 25, 26 and 31 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-5, 9-11, 15 and 16 of U.S. Patent No. US 10,938,750.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

10,938,750 (16/724349)
Instant Application 16/490,871
1.  A computer-implemented consensus method to be implemented on a blockchain maintained by a number (N) of nodes, wherein one of the nodes acts as a primary node and the other (N-1) nodes act as backup nodes, and the method is performed by the primary node, the method comprising:
multicasting a pre-prepare message to at least some of the backup nodes;
obtaining (Q-1) or more prepare messages respectively from (Q-1) or 
storing at least a minimal amount of consensus messages for recover after one or more of the N nodes crash, wherein the minimal amount of consensus messages comprise the pre-prepare message and at least (Q-1) of the (Q-1) or more prepare messages; after the one or more of the N nodes crash, loading at least the stored minimal amount of consensus messages; based on the loaded at least the stored minimal amount of consensus messages,
multicasting a commit message to at least some of the backup nodes, the commit message indicating that the primary node 
obtaining, respectively from Q or more nodes among the primary node and the backup nodes, Q or more commit messages each indicating that a corresponding node  of the Q or more nodes agrees to (Q-1) or more prepare messages received by the corresponding node.


before multicasting the pre-prepare message to at least some of the backup nodes, the method further comprises obtaining one or more transaction requests from at least one of: one or more clients or one or more of the backup nodes.
17. The method of claim 16, wherein: before obtaining the pre-prepare message from the primary node, the method further comprises obtaining one or more transaction requests from at least one of: a client, the primary node, or one or more of the other backup nodes; the pre-prepare message comprises an order of one or more transactions corresponding to the one or more transaction requests; the commit message indicates that the corresponding node that sent the commit message agrees to the order; and the method further comprises packing the one or more transactions into a local copy of the blockchain maintained by the one backup node according to the order.

the pre-prepare message comprises an order of one or more transactions corresponding to the one or more transaction requests; and
the commit message indicates that the corresponding node that sent the commit message agrees to the order.
17. The method of claim 16, wherein: before obtaining the pre-prepare message from the primary node, the method further comprises obtaining one or more transaction requests from at least one of: a client, the primary node, or one or more of the other backup nodes; the pre-prepare message comprises an order of one or more transactions corresponding to the one or more transaction requests; the commit message indicates that the corresponding node that sent the commit message agrees to the order; and the method further comprises packing the one or more transactions into a local copy of the blockchain maintained by the one backup node according to the order.

packing the one or more transactions into a local copy of the blockchain maintained by
the primary node according to the order.
17. The method of claim 16, wherein: before obtaining the pre-prepare message from the primary node, the method further comprises obtaining one or more transaction requests from at least one of: a client, the primary node, or one or more of the other backup nodes; the pre-prepare message comprises an order of one or more transactions corresponding to the one or more transaction requests; the commit message indicates that the corresponding node that sent the commit message agrees to the order; and the method further comprises packing the one or more transactions into a local copy of the blockchain maintained by the one backup node according to the order.
5.   The method of claim 1, wherein:

the (Q-1) or more prepare messages include the multicast prepare message; and the Q or more commit messages include the multicast commit message.






9.    The method of claim 8, wherein performing the system restart comprises:
performing the system restart without triggering a view change.
25. The method of claim 21, wherein performing the system restart comprises: performing the system restart without triggering a view change.
10.    A consensus system for maintaining a blockchain, wherein a number of N nodes maintain the blockchain with one of the N nodes acting as a primary node and the other (N-1) nodes acting as backup nodes, the consensus system acting as the primary node and comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more 
multicasting a pre-prepare message to at least some of the backup nodes; obtaining (Q-1) or more prepare messages respectively from (Q-1) or more of the backup nodes, wherein the prepare messages each indicate an acceptance of the pre-prepare message by the corresponding backup node, Q (quorum) is (N+F+1)/2 rounded up to the nearest integer, and F is (N-1)/3 rounded down to the nearest integer;
storing the pre-prepare message and the (Q-1) or more prepare messages; after the one or more of the N nodes crash, loading at least the stored minimal amount of consensus messages; based on the loaded at least the stored minimal amount of consensus messages, multicasting a commit message to at least some of the backup nodes, the commit message indicating 
obtaining, respectively from Q or more nodes among the primary node and the backup nodes, Q or more commit messages each indicating that the corresponding node agrees to (Q-1) or more prepare messages received by the corresponding node.


before multicasting the pre-prepare message to at least some of the backup nodes, the operations further comprise obtaining one or more transaction requests from at least one of: one or more clients or one or more of the backup nodes;
the pre-prepare message comprises an order of one or more transactions corresponding to the one or more transaction requests;

the operations further comprise packing the one or more transactions into a local copy of the blockchain maintained by the primary node according to the order.
before obtaining the pre-prepare message from the primary node, the method further comprises obtaining one or more transaction requests from at least one of: a client, the primary node, or one or more of the other backup nodes; the pre-prepare message comprises an order of one or more transactions corresponding to the one or more transaction requests; the commit message indicates that the corresponding node that sent the commit message agrees to the order; and the method 






15.    The system of claim 14, wherein performing the system restart comprises:
performing the system restart without triggering a view change.
25. The method of claim 21, wherein performing the system restart comprises: performing the system restart without triggering a view change.
16.     A non-transitory computer-readable storage medium for maintaining a blockchain, wherein a number of N nodes maintain the blockchain with one of the N nodes acting as a primary node and the other (N-1) nodes acting as backup nodes, the consensus system acting as the primary node and comprising one or more processors and one or more non-
multicasting a pre-prepare message to at least some of the backup nodes; obtaining (Q-1) or more prepare messages respectively from (Q-1) or more of the backup nodes, wherein the prepare messages each indicate an acceptance of the pre-prepare message by the corresponding backup node, Q (quorum) is (N+F+1)/2 rounded up to the nearest integer, and F is (N-1)/3 rounded down to the nearest integer;
storing the pre-prepare message and the (Q-1) or more prepare messages; after the one or more of the N nodes crash, loading at least the stored minimal amount of consensus messages; based on the loaded at least the stored minimal amount of consensus messages, multicasting a commit message to at least some of the backup nodes, the commit message indicating that the primary node agrees to the (Q-1) or more prepare messages; and
obtaining, respectively from Q or more nodes among the primary node and the backup nodes, Q or more commit messages each indicating that the corresponding node agrees to (Q-1) or more prepare messages received by the corresponding node.





Claims 16-19, 23-26, 29-31, 34 and 35 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4, 8-11, 13-16, 19 and 20 of U.S. Patent No. US 10,922,195 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on anticipatory-type double patenting with regards to the aforementioned parent patent.

Instant Application 16/490871
10,922,195 (16/724347)
(Claim) 16
(Claims) 1
17
2
18
3 
19
4 
20

21

22

23
8
24
9
25
10
26
11
27

28

29
14
30
15
31
16
32

33

34
19
35
20



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-19, 26 and 31 is/are rejected under 35 U.S.C. 102 as being anticipated by Hao et al. (Dynamic Practical Byzantine Fault Tolerance).



Claim 16, Hao teaches a computer-implemented consensus method to be implemented on a blockchain maintained by a number (N) of nodes (View Hao Section I; blockchain), wherein one of the nodes acts as a primary node and the other (N-l) nodes act as backup nodes, and the method is performed by one of the backup nodes (View Hao Section II-A; primary/backups), the method comprising: obtaining a pre-(View Hao Section II-C; pre-prepare message); multicasting a prepare message to at least some of the primary node and the other (N-2) backup nodes, the prepare message indicating an acceptance of the pre-prepare message (View Hao Section II-C; multicast request/replica checks validity); obtaining (Q-1) or more prepare messages respectively from (Q-1) or more of the backup nodes, wherein Q (quorum) is (N+F+1)/2 rounded up to the nearest integer, and F is (N-1)/3 rounded down to the nearest integer (View Hao Section II-B; n=3f+1/quorum contains 2f+1 replicas); storing at least a minimal amount of consensus messages for recovery after one or more of the N nodes crash, wherein the minimal amount of consensus messages comprise the preprepare message and at least (Q-1) of the (Q-1) or more prepare messages (View Hao Section II-C; add message to local log); multicasting a commit message to at least some of the primary node and the other backup nodes, the commit message indicating that the one backup node agrees to the (Q-1) or more prepare messages (View Hao Section II-C; publish commit message); and obtaining, respectively from Q or more nodes among the primary node and the backup nodes, Q or more commit messages each indicating that the corresponding node a corresponding node of the Q or more nodes agrees to (Q-1) or more prepare messages received by the corresponding node (View Hao Section II-C; collect quorum of 2f+1 commit messages).

Claim 26 is the system corresponding to the method of Claim 16 and is therefore rejected under the same reasons set forth in the rejection of Claim 16.



Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 16.  Hao further teaches before obtaining the pre-prepare message from the primary node, the method further comprises obtaining one or more transaction requests from at least one of: a client, the primary node, or one or more of the other backup nodes (View Hao Section II-A, II-C; request from client); the pre-prepare message comprises an order of one or more transactions corresponding to the one or more transaction requests (View Hao Section II-C; pre-prepare message); the commit message indicates that the corresponding node that sent the commit message agrees to the order (View Hao Section II-C; commit phase); and the method further comprises packing the one or more transactions into a local copy of the blockchain maintained by the one backup node according to the order (View Hao Section II-C; all valid three-phase messages added to log separately).

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 16.  Hao further teaches only the pre-prepare message and the (Q-1) prepare messages (View Hao Section II-C; collect 2f prepare messages that match pre-prepare messages).

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 16.  Hao further teaches the (Q-1) or more prepare messages include the multicast (View Hao Section II-E; multicast pre-prepare message); and the Q or more commit messages include the multicast commit message (View Hao Section II-C; publish commit message).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-25, 27-30 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (Dynamic Practical Byzantine Fault Tolerance) in view of Massacci (US Patent Application 2019/0244290).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 16.  Hao further teaches after multicasting the commit message, further comprising: (View Hao Section II-D, III; log).

Hao does not explicitly teach performing a system restart.

However, Massacci teaches performing a system restart (View Massacci ¶ 395, 434; restart).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hao with performing a system restart since it is known in the art that a system can be restarted after a commit message (View Massacci ¶ 395, 434).  Such modification would have allowed a system to overcome a software error.

Claim 21, most of the limitations of this claim has been noted in the rejection of Claim 16.  Hao further teaches after storing at least the minimal amount of consensus messages and before multicasting the commit message, further comprising: loading the stored minimal amount of consensus messages (View Hao Section II-C; pre-prepare message/prepare messages).

Hao does not explicitly teach performing a system restart.

However, Massacci teaches performing a system restart (View Massacci ¶ 395, 434; restart).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hao with performing a system restart since it is known in the art that a system can be restarted after a commit message (View Massacci ¶ 395, 434).  Such modification would have allowed a system to overcome a software error.

Claim 27 is the system corresponding to the method of Claim 21 and is therefore rejected under the same reasons set forth in the rejection of Claim 21.

Claim 32 is the system corresponding to the medium of Claim 21 and is therefore rejected under the same reasons set forth in the rejection of Claim 21.

Claim 22, most of the limitations of this claim has been noted in the rejection of Claim 21.  Hao further teaches after storing at least the minimal amount of consensus messages and before multicasting the commit message, further comprising: multicasting a view change message comprising the loaded minimal amount of consensus messages (View Hao Section II-E; view change).

Claim 28 is the system corresponding to the method of Claim 22 and is therefore rejected under the same reasons set forth in the rejection of Claim 22.

Claim 33 is the system corresponding to the medium of Claim 22 and is therefore rejected under the same reasons set forth in the rejection of Claim 22.

Claim 23, most of the limitations of this claim has been noted in the rejection of Claim 22.  Hao further teaches after storing at least the minimal amount of consensus messages and before multicasting the commit message, further comprising: obtaining from a new primary node a new view message indicating that the new primary node has received Q or more view change messages each indicating that a node that sent one of the Q or more view change messages agrees to the view change message (View Hao Section II-E; view change); multicasting another prepare message to at least some of the backup nodes including the new primary node, the another prepare message indicating an acceptance of the new view message (View Hao Section II-C, II-E; multicast prepare message); and obtaining another (Q-l) or more prepare messages respectively from (Q-l) or more of the backup nodes (View Hao Section II-B, II-C; quorum commit message).

Claim 29 is the system corresponding to the method of Claim 23 and is therefore rejected under the same reasons set forth in the rejection of Claim 23.

Claim 34 is the system corresponding to the medium of Claim 23 and is therefore rejected under the same reasons set forth in the rejection of Claim 23.

Claim 24, most of the limitations of this claim has been noted in the rejection of Claim 22.  Hao further teaches after storing the pre-prepare message and the (Q-1) or more prepare messages and before multicasting the commit message, further comprising: (View Hao Section II-A, II-E; view change); multicasting to at least some of the backup nodes a new view message indicating that the one backup node acting as a new primary node has received the Q or more view change messages (View Hao Section II-E; announce view change); and obtaining another (Q-l) or more prepare messages respectively from (Q-l) or more of the backup nodes (View Hao Section II-B, II-C; quorum commit message).

Claim 30 is the system corresponding to the method of Claim 24 and is therefore rejected under the same reasons set forth in the rejection of Claim 24.

Claim 35 is the system corresponding to the medium of Claim 24 and is therefore rejected under the same reasons set forth in the rejection of Claim 24.

Claim 25, most of the limitations of this claim has been noted in the rejection of Claim 21.  Massacci further teaches performing the system restart without triggering a view change (View Massacci ¶ 395, 434; restart).


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SARAI E BUTLER/Primary Examiner, Art Unit 2114